Citation Nr: 1224496	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-18 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected status post avulsion fracture of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO decision, which denied a claim for an evaluation in excess of 10 percent for service-connected status post avulsion fracture of the left ankle.

The Board notes that the May 2009 statement of the case (SOC) also included the issues of entitlement to service connection for a spine condition and entitlement to an evaluation in excess of 10 percent for service-connected residual paresis of the superficial peripheral nerve of the right foot, following old fractures of the right second, third, and fourth metatarsal heads of the right foot.  However, as the Veteran did not submit a substantive appeal with regard to these issues, these issues are not currently on appeal before the Board.


FINDING OF FACT

The Veteran's service-connected status post avulsion fracture of the left ankle is manifested by complaints of weakness, limited motion, pain, and swelling; ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy are not shown.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no more, for service-connected status post avulsion fracture of the left ankle have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2008 and January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for an increased rating for his service-connected status post avulsion fracture of the left ankle, the Veteran was provided an examination which addressed this claim most recently in February 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations with findings sufficient to rate the Veteran's disability under the pertinent diagnostic criteria, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, there is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board notes that, while it was asserted in the June 2012 Appellant's Brief that the Veteran's left ankle continues to worsen with regard to pain, weakness, and range of motion, it was not specifically asserted that his condition has worsened since the most recent VA examination.  Likewise, the Veteran has not asserted that his left ankle has ankylosis.  As will be discussed in detail below, the Veteran is already being granted the maximum evaluation available for these symptoms.  The Board finds that the February 2009 VA examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  The Board finds the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a July 2008 rating decision, the RO continued a 10 percent evaluation for service-connected status post avulsion fracture of the left ankle under Diagnostic Code 5271.  The Veteran seeks a higher evaluation.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  This diagnostic code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran underwent a VA examination in February 2009.  The examiner reviewed the claims file medical records.  The Veteran denied any specific injuries to the left ankle joint since 2000.  There were no recent injuries and no fractures.  The Veteran did not undergo any recent intra-articular injections or joint surgeries of the left ankle.  The Veteran reported continued pain and swelling of the left ankle joint on and off for several years, but for the last few years, he has been having chronic pain and swelling of the left ankle joint almost daily.  The pain was reported to be an 8 on a scale of 1 to 10.  He had been taking pain medications and was currently taking etodolac, four tablets per day, and getting some improvement.  The Veteran reported that the left ankle pain was worse after activities, such as prolonged standing for more than one hour at a stretch, walking more than half a mile at a stretch, and climbing more than one flight of stairs at a stretch.  It was also worse during cold weather.  The Veteran was been having a popping sensation and occasional giving out sensations.  He had not had a locking sensation, septic arthritis, or constitutional symptoms.  The Veteran had been using special braces to the left ankle joint, especially for the last 4 months, as advised by his podiatrist at the VA Medical Center (VAMC) in Detroit.  

The Veteran stated that he was able to do his daily routine and simple activities and was able to do some of his job activities so far.  He had been working as a factory worker at the Chrysler Company for the last 13 years and was currently working full time.  There were no major incapacitating episodes or flare-ups.  He had not had frequent falls, inflammatory arthritis or ankylosis.  Likewise, he was not using a cane or walker.  It was noted that July 2008 x-rays of the left ankle joint revealed degenerative osteoarthritis with osteophytosis at the tibiotalar joint.  Examination of the left ankle joint revealed minimal swelling.  The circumference of the left ankle joint was one inch more when compared to the right ankle joints.  Minimal tenderness was present over the medial side of the joint.  The Achilles' tendon alignment appeared normal.  There was no local tenderness.  The Veteran was using special braces to the left ankle joint.  

The left ankle joint passive and active movements were diminished with dorsiflexion of 20 degrees, plantar flexion of 20 degrees, inversion of 15 degrees, and eversion of 10 degrees.  It was not painful, and repetitive movements are normal.  There was no joint effusion, no signs of inflammatory arthritis, no ankylosis, no obvious wasting or atrophy of the muscles around the joint, no redness, and no warmth.  Muscle power was normal.  It was noted that the Veteran was walking with minimal limping with his left leg secondary to left ankle pain.  The examiner concluded by diagnosing the Veteran with degenerative joint disease involving the left ankle joint, status post avulsion fracture with open reduction and internal fixation surgery related to a service injury.  The examiner noted that joint function is not additionally limited by pain, weakness, fatigue, or endurance on repetitive use.  The examiner opined that this medical condition is not likely preventing him from doing his daily routine activities and sedentary jobs.  

The Board has also reviewed the available VA and private treatment records.  In a January 2010 VA treatment record, the Veteran reported that he has continued arthralgia of the left ankle.  In a November 2009 VA treatment record, the Veteran was noted as having a history of service-connected left ankle joint fracture with long-term worsening severe arthralgias.  In a January 2008 treatment record from Foot and Ankle Specialty Center, the Veteran was noted as having severe posttraumatic degenerative joint disease of the left ankle. 

As noted above, with regard to assigning an increased rating under Diagnostic Code 5271, a 20 percent rating is assigned for disabilities involving marked limitation of motion.  Normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  The February 2009 VA examination report reveals that the left ankle joint passive and active movements are diminished with dorsiflexion of 20 degrees, plantar flexion of 20 degrees, inversion of 15 degrees, and eversion of 10 degrees.  As the Veteran's plantar flexion of the left ankle is limited to 20 degrees out of the normal 45 degrees, the Board finds that his plantar flexion is, in fact, markedly limited.  Therefore, an increased rating of 20 percent is warranted under Diagnostic Code 5271.  This is the maximum evaluation available under these diagnostic criteria.  

With respect to granting an increased rating under Diagnostic Code 5010, the Veteran is already receiving a compensable evaluation for limitation of motion of the left ankle.  Therefore, an increased rating cannot be assigned under Diagnostic Code 5010.

The Board has reviewed the remaining diagnostic codes relating to ankle disabilities.  However, the claims folder contains no evidence indicating that the Veteran's left ankle disability is manifested by ankylosis as contemplated by a higher evaluation under Diagnostic Code 5270.  Likewise, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy are not shown.  As such, an increased rating cannot be assigned under Diagnostic Codes 5272-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2011). 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the February 2009 VA examiner noted that joint function is not additionally limited by pain, weakness, fatigue, or endurance on repetitive use.  The examiner noted that repetitive movements are normal.  Additionally, the Veteran is already receiving a 20 percent evaluation under Diagnostic Code 5271 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the ankle and the evidence does not show that the Veteran's symptoms result in the functional equivalent of ankylosis of the left ankle.  Therefore, an increased evaluation is not available under 38 C.F.R. §§ 4.40 or 4.45 or under the provisions of Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected status post avulsion fracture of the left ankle is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports an increased rating of 20 percent, but that the preponderance of the evidence is against the claim for a rating higher than 20 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.


ORDER

Entitlement to an evaluation of 20 percent for service-connected status post avulsion fracture of the left ankle is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


